Judge GREENE
concurring in part and dissenting in part.
Contrary to the opinion of Judge Phillips, I do not believe that the underground sewer line is an encumbrance.
At the hearing on summary judgment, there was no dispute in the evidence material to a resolution of the issue in question. On the date the plaintiff and her husband purchased the property from Wiley H. Cozart and Ruth G. Cozart (Cozarts), there existed underneath the house on the property a Fuquay-Varina sewer line for which there was no recorded easement.
Because this undisputed evidence does not reveal that the Town of Fuquay-Varina has any “right, or . . . color of right” to maintain the sewer line across the property in question, there exists no encumbrance. Abernathy v. Stowe, 92 N.C. 213, 220 (1885); R. Cunningham, W. Stoebuck & D. Whitman, The Law of Property § 11.13 (1984) (encumbrance is outstanding right or interest in third party); 7 G. Thompson, Commentaries on the Modern Law of Real Property § 3183 (repl. 1962) (unfounded claims not encumbrances). The mere presence of an underground sewer line is not an encumbrance on the land through which it passes. Whether the Town of Fuquay-Varina has some prescriptive right by virtue of adverse possession was not an argument asserted by the plaintiff, and in any event her failure to present evidence on this issue at the summary judgment hearing is a bar to its consideration by this Court.
*673Therefore, my vote is to affirm summary judgment for the Cozarts on the plaintiff’s claim for breach of warranty against encumbrances. I join with Judge Phillips in his resolution of the remaining issues.